Earl Warren: Number 49, B.Elton Cox, Appellant, versus Louisiana. Have you completed your argument, Mr. Douglas?
Nils Douglas: Yes, Your Honor.
Earl Warren: Very well. Mr. Roy.
Ralph L. Roy: Mr. Chief Justice, may it please the Court. This case involves a prosecution on Louisiana statute, annotated revised statute, Section 4 -- Title XIV, Section 401, which is an identical counterpart of a Federal Act to be founded 18 U.S.C. 1507. Substantially, these Acts prohibit the picketing, operating in or near courthouse or in or near a building or residence occupied or used by a judge, juror, witness or court official with the intent of interfering with obstructing or impeding the administration of justice or with the intent of influencing any such official. As I understood the appellant's argument yesterday, understanding to be first that although he recognizes the right of the State to pass such a law, that the Louisiana Supreme Court and the Louisiana lower court applied an unconstitutional standard or in effect did not apply this clear and present danger standard. Although there is no litigative history on the state, nor this federal statute, appellant relies upon the history of cases dealing with contempt of court cases wherein it was overt and that there was an infringement on the right of speech, free speech and freedom of the press. These cases of course deal per se with freedom of speech and freedom of press. These contempt cases too that counsel have -- has cited. As pointed out by the State's Supreme Court, and as it's known by everyone, picketing factually is not the equivalent of speech. And consequently, as this Court has said, it is not equal in legal equivalent.
Arthur J. Goldberg: Mr. Roy, suppose that (Inaudible), how can you consider from this record given all the facts that (Inaudible)
Ralph L. Roy: That's correct.
Arthur J. Goldberg: (Inaudible) The record shows that they were (Inaudible).
Ralph L. Roy: That's correct.
Arthur J. Goldberg: (Inaudible)
Ralph L. Roy: Well, first of all, I think this so-called arrangement here is quite immaterial because I don't think and I know of no law which generally justifies an officer in permitting or authorizing another to violate the law. Now, I think this question -- this question of -- of authority was in part in the cases -- in one of the cases yesterday, into the breach of peace case, because in that case, one of the elements was to refuse to disburse on the oath of an officer. Now, in that sense, authorization would be relevant but authorization to commit crime by an officer or anyone else; would only make him an accomplice. It would not justify or legalize the act, otherwise, criminal. Now, if I may Your Honor, cite from the record. And before I do -- frankly, I'm not -- I'm not exactly sure what the record is up here. On page 4 of -- of appellant's brief, down at the bottom --
Hugo L. Black: Consolidated brief?
Ralph L. Roy: Yes sir, but I have a -- a very facts copy. I've never been -- been furnished with any printed brief. So I've -- I've prepared my argument and my brief from what I've received, which is a rare facts copy of a consolidated brief. Which I assumed is the same thing that you have printed --
Hugo L. Black: You don't have this?
Ralph L. Roy: No sir, it's my first time I've seen it. Now, whether our page numbers correlate, I don't know. But I would like to point something out on the brief I have of appellant's consolidated brief on page 4. At the bottom, there's a asterisk which says and I quote. The transcript of the trial in the District Court made by a court stenographer is not physically a part of the record prepared by the clerk of the Louisiana Supreme Court. To supplement the records, the transcript of the minutes of the trial which has been submitted to this Court is referred by the symbol T. Now, of course the minutes -- the transcript of the minutes, do not include the transcript of the evidence that was taken down in the trial court although the appellant in his brief refers frequently to the transcript taken by the court stenographer in the trial court. Now, I understand from the opposing counsel that -- that the transcript of the evidence has been filed with the clerk, although, it was not sent up by the clerk of the Supreme Court.
Byron R. White: It wasn't filed in the trial court (Inaudible).
Ralph L. Roy: Yes sir, Louisiana Supreme Court definitely considered it.
William J. Brennan, Jr.: And was the original filed brief.
Ralph L. Roy: Yes sir. As a matter of fact, the whole transcript that the trial court was made part of a bill of exception on a motion for a new trial and in arrest of judgment.
William J. Brennan, Jr.: I suppose then wouldn't -- do you think we would be precluded because it was not made by the clerk of Louisiana Supreme Court prior to the record sent up here. Will we be precluded from considering it?
Ralph L. Roy: Well, I don't know Your Honor. I have no objection in fact --
Potter Stewart: Yes.
Ralph L. Roy: I think we should since everybody else has considered -- considered this transcript.
Arthur J. Goldberg: But you got -- you gather that it's the record.
Ralph L. Roy: Yes sir. So I'll -- I'll -- I'll refer it to you with reference to your question. As I say, this demonstration was initiated and preceded up to a certain point without permission --
Arthur J. Goldberg: (Inaudible)
Ralph L. Roy: Well, I wouldn't -- I wouldn't say that if there's no statute given -- given such authority of -- of the new authority to keep the streets open and the sidewalks open. I would say yes, they would --
Arthur J. Goldberg: (Inaudible)
Ralph L. Roy: As a practical matter, they -- they contact police authorities to make arrangements if you're going to have a parade for blocking off streets and etcetera. Cooperating and to see that the parade is --
Speaker: (Inaudible)
Ralph L. Roy: Yes sir.
Speaker: (Inaudible)
Ralph L. Roy: No sir.
Speaker: (Inaudible)
Ralph L. Roy: No sir.
Speaker: (Inaudible)
Ralph L. Roy: I know of none.
Speaker: (Inaudible)
Ralph L. Roy: No sir.
Speaker: In other words, the practical matter (Inaudible)
Ralph L. Roy: That's correct sir. Now as you may recall, this congregation gathered, at the old State Capitol grounds which is approximately two blocks from the courthouse. The first officer, to talk to appellant, was the chief criminal deputy of the sheriff -- of the Sheriff's office of east Baton Rouge Parish. Here's his testimony, the transcript of the trial court page 253, and I quote, And I asked him the purpose of the demonstration --, this is Chief Kling talking about his conversation with Cox. And I asked him the purpose of the demonstration, he told me that he and these people were demonstrating in the protest of the illegal arrest of some of their people who have been held and jailed. I asked him if he didn't think the court was the proper place to decide the legality of the arrest. And I told him further that the accumulation of those people there, creating an explosive situation, wouldn't that could erupt into serious trouble and I asked him to disband them and take them back from whence they came. Question: Did he acquiesce in your request? He did not. And he said, I told him the second time. I asked him to disperse the people in interest of peace and harmony and he told me he was coming by the building referring to the court building. And I told him then that if any of violence resulted, I felt that it would be his responsibility whether he say, he said no, it would be the police officer's responsibility that as an officer, that he was duly to bound to protect him and the other people.
William O. Douglas: Mr. Roy, I didn't understand you.
Ralph L. Roy: The appellant told the police officer that it was the police officer's duty to protect him, his -- the appellant and his followers.
Byron R. White: What page --
Ralph L. Roy: Now --
Byron R. White: -- did you say that was?
Ralph L. Roy: I beg pardon sir?
Byron R. White: What page did you say that was?
Ralph L. Roy: This -- I started to read from the transcript page 253. This was appellant's first encounter with any police officer.
Potter Stewart: This is the officer's pledge when he was --
Ralph L. Roy: Yes sir. Now, this was prior to a time that he talked to Chief White. This was about one block from where he spoke to Chief White. Now, after he started out toward the courthouse when he got about midway between from where he had left on the old State Capitol grounds to the courthouse, Chief White stopped him. And at page 371 of this transcript, Chief White said with reference to this alleged authorization. At that time, this is Chief White talking, At that time, I told him --, told Cox, That he was he was confined to the west side of the street. This of course was not -- I didn't mean it -- in the import that I was given him any permission to do it, but I was presented with a situation that was accomplished and I had to make a decision and I made it in the best interest of community safety in my opinion. And then at page 372, he says, as he started to leave, Captain Font -- this was an officer with Chief White, suggested to me that we find out from him, how long he intended to have this meeting. And we called him back and he said that we would be there about seven minutes and then that they would return to the campus at Southern University. At page 354 of this transcript, which includes the testimony -- some testimony of the sheriff, "I grabbed the power microphone, I didn't grab Sergeant (Inaudible) who was standing by and I took this power microphone and I said, You have been allowed to demonstrate. Up until now, your demonstration has been more or less peaceful. But what you are doing now is in -- is a direct violation of the law, it disturbs the peace and it has got to be broken up immediately. Question, In response to that order, did they disperse? Answer, Did not.
Arthur J. Goldberg: (Inaudible)
Ralph L. Roy: Well, at that time, the yelling and screaming from the 23 up in the jailhouse, in a company with those some 2000 down, was creating quite a bit of noise and rocket if you will. And some of the witnesses said the atmosphere was very thin. One of them said, he thought they were going to storm the courthouse. This was the -- the way of expressing the feeling around.
Arthur J. Goldberg: (Inaudible)
Ralph L. Roy: Yes.
Arthur J. Goldberg: (Inaudible)
Ralph L. Roy: Yes sir. And this is -- this is why the State contended that the sheriff ordered this to be broken up.
Arthur J. Goldberg: I thought you were (Inaudible).
Ralph L. Roy: Well, this is what -- this is what -- what provoked the sheriff to make the request, this noise. All of this noise provoked the sheriff to say, Well, it's time, this is getting out of hand or worse to that effect. And then the response, the sheriff, What did Cox do in response to that order about breaking it up. Answer: He raised his hand -- hands in this manner or in this manner indicating he doesn't say. I don't know which. The tension was so great at that time. I could be mistaken about the justice, but all through his talking, he was just articulating right and left -- right hand and left hand. He said, Don't move, you know on certain times.
Hugo L. Black: What page is that?
Ralph L. Roy: That's page 354. Question: That was in response to your order, I order you to disperse? Answer: Yes. Did the crowd obey your order or the order of Cox? They obeyed his order, their leader. And what happened? Two of my officers crossed the street and they said, you have heard what the sheriff said now, do what he said. And again they suggested, I don't know whether the same words were said or not. But the gesture of defiance to an officer's order at about that time, the first teargas was exploded to the crowd. So the witnesses in other force of this transcript said that he nearly looked at the sheriff. He said Don't move and turn the sheriff folded his arms.
William J. Brennan, Jr.: Mr. Roy, what if -- is that all that any witness attributes to Cox --
Ralph L. Roy: No sir.
William J. Brennan, Jr.: Don't move.
Ralph L. Roy: No sir
William J. Brennan, Jr.: That's what --
Ralph L. Roy: For example, a disinterested witness that is a witness not connected with law enforcement. At page 53 --
William J. Brennan, Jr.: Just tell me, which are the convictions are you addressing yourself to now, Mr. Roy?
Ralph L. Roy: Only one.
William J. Brennan, Jr.: This is the obstruction -- or rather around the courthouse?
Ralph L. Roy: Yes sir.
William J. Brennan, Jr.: Yes. Not the obstruction -- not about it, yes.
Ralph L. Roy: That's right.
Hugo L. Black: I hope that before you finish asking, you finish this line before you sit down, you will discuss -- I don't know whether they raised it or not, but it's raised in my mind whether he could be convicted twice for the -- under the same circumstances with -- was he convicted actually twice for the same thing because I don't care if you'd discuss it now.
Ralph L. Roy: I don't believe that the question was raised but I'll be happy to discuss.
Hugo L. Black: I'd like to hear what you say about it if it was raised or not.
Ralph L. Roy: At page 55 of the transcript --
William J. Brennan, Jr.: Mr. Cox?
Ralph L. Roy: Yes sir. Mr. Biossat, B-I-O-S-S-A-T. Did you hear Cox say, don't move? Answer: Yes I did.
William J. Brennan, Jr.: What I'm anxious to get Mr. Roy is, whether he -- any witness says that Cox said anything else from that occasion. We heard something yesterday about -- not only don't move but go sit down and other restaurant and so forth.
Ralph L. Roy: Yes. At page 37 of the transcript, this witness is the one Mr. Dupre Litton a local attorney who happens to have his office there in the area. Describing what he heard and apparently he said, They -- they said that the law enforcement officers had teargas and that if anybody shut that teargas that nobody was going to move. I remember that, didn't Cox also told what other witnesses testified too. But apparently, from that I gather, and I think it can be gathered, it's probably clear, that he knew that these officers across the street had this teargas before they have started or during the speech.
William J. Brennan, Jr.: What I'm interested in Mr. Roy is, I thought it was suggested yesterday that more than don't move was said by Cox, that Cox ordered the group to go sit down in other restaurants in town.
Ralph L. Roy: No sir, but Your Honor --
William J. Brennan, Jr.: That did not happen.
Ralph L. Roy: That did happen but that happened in a speech that preceded this.
William J. Brennan, Jr.: I see. Before the order of proceedings --
Ralph L. Roy: That's correct.
William J. Brennan, Jr.: I --
Ralph L. Roy: And I understand -- I understand, appellant's position to be that this teargas is thrown into the crowd because Cox was telling these members to go integrated to large counters. And that therefore, this was an opposition to the views held by the sheriff --
William J. Brennan, Jr.: Well, didn't you read the testimony earlier? Was it of the sheriff that the agreement was that at the conclusion of the demonstration, seven minutes or whatever it was, that they had committed themselves to return to the campus?
Ralph L. Roy: Yes, Your Honor. It was Chief Deputy White. Now, this set of -- this transcript is as I've said about some 600 pages long and varies as the State Supreme Court said, they had ample evidence not only from the sheriff or the police officers but from other witnesses who happened to be around there to sustain this particular conviction.
Earl Warren: Mr. Roy, may I ask you when, according to your theory, was this crime initiated? When did it started?
Ralph L. Roy: Well, I think it started in a conspirial aspects probably that the evening before -- the date of the alleged offense.
Earl Warren: Is there evidence to that effect --
Ralph L. Roy: Yes sir.
Earl Warren: (Voice Overlap)To the effect that they conspired to commit this crime.
Ralph L. Roy: Well, they didn't call it a crime. They of course called it freedom of speech and asserting their rights. They had a meeting that evening and appellant was there and another official of CORE, Ronnie Moore, who didn't make it down to the courthouse because he was arrested and convicted which was upheld.
Earl Warren: In other words, you think the -- that the mere presence of these people at the place where they were at this time was a violation of the law?
Ralph L. Roy: Not this particular law because it requires not only their presence at this particular place in the manner suggested crowding or picketing in or near the courthouse, not only as that required but that also is required an intent to influence a court official or to impede the administration of justice. This is required and we'll get this requirement from their proclaim design and object to go out there and protest this illegal arrest, as they call it.
Earl Warren: Then the mere fact that they agreed to protest is in itself a part of this crime?
Ralph L. Roy: Yes sir, I think it --
Earl Warren: Even --
Ralph L. Roy: -- I think you have to utilize that to get the intent. Of course, the intent is usually approved from circumstances. And I think you have to consider that in order to deduct an intent to interfere with the administration of justice or interfere with some judge or some court official. The trial judge where at great length and asking Ronnie Moore on the witness stand. Why the courthouse? Why did you come down here? Why not on the old State Capitol grounds or some other part of town, some public park, why here? And he says, Well if he is where they were arrested and we came to protest it, we came here. Well, what did you hope to gain by doing this? What did you hope to gain? Now, he said something about love. Love, on the hearts of men or worse to that effect.
Earl Warren: Do I -- do I understand Mr. Roy that it's your position that even if the Chief of Police did give them permission to be on this side of the street with their people and to give the pledge of allegiance that they did and to sing religious songs as they did, and to speak as Mr. Cox did, but they're still guilty of -- without Moore, of violating this particular statute.
Ralph L. Roy: Without -- without an intent to --
Earl Warren: Well, I mean without the things that followed -- followed, that suppose he -- suppose he had him said, now, don't move after it was all over, would they had been in violation of the statute?
Ralph L. Roy: As I said, I think so. In fact, I feel rather sure they would because I know of no law that will grant immunity to a person who violates the law by virtue of the fact that some police officers acquiesce it or gave him permission.
Earl Warren: Well isn't that -- isn't any parade through the streets an interference with traffic and if it's done without authority, isn't that a violation of the law normally in normal life?
Ralph L. Roy: Yes.
Earl Warren: Now, do you -- do you say that the police are not authorized to give people permission to parade through the streets even under certain regulations, even though it does interfere with the traffic?
Ralph L. Roy: I know of -- as a practical matter, I'm ask -- but I know -- I know of no statute given the police officer authority.
Earl Warren: No, but as a matter of fact, they do and it is well recognized, is it not? And the common practice where the police to regulate it that most cities have some kind of ordinance, giving them that authority to --
Ralph L. Roy: Well Your Honor, I think that this particular question that you are asking goes to the question of intent. For example, if -- suppose an appellate and his followers, definitely intended to put a pressure, let's say political pressure. As a matter of fact, the state or all the state officials are elected. They are not appointed as you gentlemen are. Now, therefore it is -- you can greatly see that there is a greater need for this sort of law in the state system, than that -- than that would be in the federal system. However, all of these goes into the question of intent. I think if that was a clear violation of the law, the fact that this police officer told them to go ahead and do it, I don't think that would make any difference at all. I think it would be something you would have to throw into the scales in weighing this element of intent. I think it's -- I think it's a factor to consider. I said they do but I don't think it's all controlling.
Earl Warren: In other words, you think that the conduct before the Chief of Police told them to disband and move on was in itself sufficient to sustain a conviction even though the Chief of Police had told him after knowing that they intended to do these things that they're kept on one side of the street, to say that that it was alright.
Ralph L. Roy: I think that -- I think they could have been arrested clearly at the old State Capitol for blocking that sidewalk before they ever got to the courthouse. And as the Chief of Police said, the only reason he tolerated it was -- well, of course, I've just read it from the transcript, he was asked to disperse before he ever got two blocks from the courthouse, which he refused do it. And the only reason that this tolerance or acquiescence on the part of public officials was high, it was because they were trying to get out of that situation as easy as possible.
William J. Brennan, Jr.: May I ask Mr. Roy, going back to the appellate that you and I had yesterday, in which as I understood you and perhaps I was wrong. That the -- you would concede that indeed, whatever the circumstances, they'd had the permission of the police to come out with those two blocks, whatever the reason that the police gave us, to the side of the courthouse. Do you -- is it your position that if that is relevant to the breach of peace and obstruction of the sidewalk condition, that it might not be relevant to the offense that we're now talking about, that is obstructing justice of the courthouse, that if it excuse the basis for, or rather in the phase of the consent of the police, there could perhaps not be a conviction on the breach of peace for obstructing the sidewalk but even if that were true, they'd still be properly convicted under this statute because the Chief of Police could not give them a permission in the face of the language of that statute. That his permission would go no farther than that bare on the factual question of their intent to obstruct. Is that what you're saying?
Ralph L. Roy: Yes sir. With one modification, the consent would be relevant only with reference to the breach of the peace.
William J. Brennan, Jr.: I see.
Ralph L. Roy: On the fact of -- well, they've ordered to dispense and disperse or not. I don't think the officers could have said, Well, line up on the sidewalk. And then as soon as they got out there, say in effect, well I've got you, and he puts them under arrest because you have locked him out of the order to disperse. But of course, you don't have that situation into others except with reference to the question of intent. And I think those questions rather than bearing upon the guilt or innocence of the violation or non-violation of this statute here that we're discussing here today. I think those issues bearing more on the question of perhaps facts as to be considered in sentencing the man. I think in fact that it should be considered by a sentencing judge other than the relevant avenues I said (Voice Overlap) --
William J. Brennan, Jr.: I believe it could be the amelioration of the sentence but not really relevant to the --
Ralph L. Roy: That's right. I think it (Voice Overlap) if some that wanted to rob a store and the police officer said, Well, go ahead die with me and he got caught, he wouldn't be not guilty because of the fact that the police officer said he could do it but it may be some sort of justification in the sentence involved.
Earl Warren: Are there always parades in Baton Rouge?
Ralph L. Roy: All the time Justice.
Earl Warren: And have you ever have any ropes along the sidewalk to keep people who are watching from getting into the streets.
Ralph L. Roy: Well, we don't use ropes, we have -- we have readily areas that are constantly and it had been historically used and of course these areas are barricaded off so that you won't have any disorder.
Earl Warren: Why wasn't the Police Department exercising the same authority here that it was exercising there?
Ralph L. Roy: Because there was no request. There was no request for it, there were no arrangements, and there were no preparations --
Earl Warren: As I understood you to say, there was no law requirement in your -- so that you had absolutely no regulation of any kind.
Ralph L. Roy: That's correct.
Earl Warren: Well then, how do they get -- how do they get that authority for parade?
Ralph L. Roy: They contact the mayor and he in turn refers them to the Chief of Police.
Earl Warren: Where's the contact here with the police and the police eventually said whether you like it or not, there might be a lot of parades that police don't like but if they say, you can have your parade and if you do so then the people do so, why isn't that legal?
Ralph L. Roy: The first -- the first encounter of this crowd with any police authority was after they had congregated.
Earl Warren: Yes.
Ralph L. Roy: And at that time, rather than consent authorization whatever his power is to give or not, he told them to break it up. He says, in effect, what is your purpose here to protest the arrest of these 23. And they also said, well this is a matter for the court, why don't you break it up and go from whence you came. And this was their first encounter with --
Earl Warren: Yeah, but who is the chief police officer in that city?
Ralph L. Roy: Mr. White -- Wingate White.
Earl Warren: He is the Chief of Police and it was the sheriff -- a deputy sheriff whom -- (Voice Overlap)
Ralph L. Roy: He was the Chief Deputy Sheriff. That's correct.
Earl Warren: But Chief White was the man who gave them the permission to do that, wasn't he?
Ralph L. Roy: Well, Chief White was the man who encountered them as they were walking towards the courthouse and ask them what they were going to do and asked them to confine it on a certain area and then on second thoughts, how long is it going to take, it was seven minutes and it lasted longer by everybody's approximation and it got worst as they went --
Hugo L. Black: I want to ask you if you are arguing the second case on this basis. Assuming that there are 2500 people in that last night somewhere close by and decided to have a demonstration in front of the -- with that building to protest against this arrest. They came; they move on the other side of the street notified nobody, and the officer came over there and asked them what they were doing and he told them, he said, you stay on this side of the street. And they then later told them to move on and they wouldn't do it. If you -- are you claiming that your sentence is passed for the purpose of preventing such pressure from being put on the courts, in connection of cases that are actually there that time. And you're claiming that Louisiana has a right to pass that law.
Ralph L. Roy: That's correct.
Hugo L. Black: What is the difference between the cases as you see it there and the case that I -- hypothetical case that I mentioned here.
Ralph L. Roy: Well, one difference would be that of course the jail would be located on the top floor in the courthouse. And they were within shouting in a distance and they were assembled 103 feet from the steps of the courthouse.
Hugo L. Black: 103 feet?
Ralph L. Roy: Yes.
Potter Stewart: The statute doesn't say anything about a jail. I could understand that statute which talked about assembling around a jail would obvious -- quite obviously be directed at a lynch mob or something like that. But although the jail happens to be here in the courthouse, the statute isn't directed to them --
Ralph L. Roy: No sir.
Potter Stewart: Or grouped around the jail at all.
Ralph L. Roy: That's correct. I might say that the trial court -- the trial judge was present in court just before this -- while this thing was getting -- was forming and he left. He said that he was very fearful about what might happen. Of course --
Hugo L. Black: But then the court had to do and stop it.
Ralph L. Roy: This was a working day and this happened right at noon --
Hugo L. Black: When were the cases to be tried?
Ralph L. Roy: Which case?
Hugo L. Black: Against the people who were in jail.
Ralph L. Roy: They were -- they haven't been assigned yet. As a matter of fact, they were never -- never formally arraigned. As the counsel said, they're prescribed. Of course, there's nothing inconsistent about the legality or illegality of their arrest and the fact that they have never been tried. This was -- this occurred in the Christmas season or holiday and these people go out carrying out information, picketed some of the merchants who were discriminated and some of the merchants call the houses and they went out and arrested the 23. They were never -- never formally charged. The trial judge had nothing to do with whether they'd be charged or not.
William O. Douglas: When was the release?
Ralph L. Roy: They got out, I don't know the exact date Your Honor but they got out rather shortly after. I'm sure the opposing counsel knows.
William O. Douglas: Shortly after the demonstration?
Ralph L. Roy: Yes sir, about that.
William O. Douglas: Well your point simply is that you have a sense of statute here in reference to the courthouse in its environment particularly over the sidewalks and other things around the courthouse and you say that this specifically shows a violation of that specific statute.
Ralph L. Roy: Yes, and this particular statute I might say is was adopted in 1950.
William O. Douglas: Right after (Voice Overlap) --?
Ralph L. Roy: Right after the federal statute which was adopted in 49 and to cover the case then involving Judge Medina's court in the trial of 10 communists where they had picketing and parading.
Hugo L. Black: Do you understand what's being argued here if that statute is valid, it's made a crime to congregate that it goes to the court that that some of your officers can consent to have that filing and that would not be the case there? Do you understand that is one of the arguments that would have been?
Ralph L. Roy: I understand that to be one of their arguments. I don't -- as I said I know of no authority which would empower an officer to talk right -- below but I can't see the relevancy of that issue on the question of intent.
Hugo L. Black: What I'm asking in that case is, is there a contrary to that? They are the government people who told these certain things --
Ralph L. Roy: -- probably on the question of willful -- intentionally or willfully if a person or a crowd did willfully commit a crime but these people came down for the violative and the same purpose of protest in illegal arrest and they came to the courthouse and I think they necessarily violated, the reason is rather clear.
Potter Stewart: Mr. Roy, earlier in your argument, Mr. Justice Black raised this question. These people were -- this man for one course of conduct was convicted of three distinct and separate offenses and sentenced to three distinct punishments accumulatively imposed as any claim had been made during the course of these proceedings that this was constitutionally offensive?
Ralph L. Roy: No issue made of course with reference to jeopardy.
Potter Stewart: It's not really a matter of double jeopardy. It's a matter of convicting them of three separate and distinct defenses for actually one course of conduct.
Ralph L. Roy: Well, I know of no constitutional prohibition against that if you know, if the conduct --
Potter Stewart: For obstructing a sidewalk --
Ralph L. Roy: It was described against by the --
Potter Stewart: -- breaching to peace and for demonstrating around the jail.
Ralph L. Roy: For example, if a person robbed another person and -- and stole some money from him.
Potter Stewart: Yes.
Ralph L. Roy: I don't see nothing objectionable about charging him with theft and with -- and with robbery.
Potter Stewart: With theft and with robbery, they're the same thing.
Ralph L. Roy: No sir, they're not the same.
Potter Stewart: In your state, they're not.
Ralph L. Roy: I mean, of course, robbery is theft from the person of another by the use of force etcetera.
Potter Stewart: I see.
Ralph L. Roy: Or even drunk driving, DWI, driving while under influence.
Potter Stewart: Yes.
Ralph L. Roy: The person can be held DWI and also reckless driving and speed all at the same time. If that's provided factually, they come under their respective law and I think you have that situation here.
Arthur J. Goldberg: Mr. Roy, can I take that back by stating just in (Inaudible). On the breach of peace situation, how can you distinguish your case from this Court (Inaudible) the city mayor testified -- testified (Inaudible) and he answered yes, questions were made first (Inaudible) and then the Court said, instead (Inaudible).
Ralph L. Roy: Well, there's another case involved with that here -- later case, the South Carolina case and every one of these cases, for example, Edwards. They've owned state capital grounds, a place where they had a right to be and so stated by this Court. In one of the other cases they went at the City Hall grounds, a place where they had a right to be as stated by this Court.
Hugo L. Black: Are you saying in effect that there was no precise statute of any kind?
Ralph L. Roy: Correct, that was so recognized in Edwards by this Court. This Court said, have they been --
Hugo L. Black: That was stated as a ground of the opinion.
Ralph L. Roy: Yes sir, that was -- it refers that to you -- that this was not as situation wherein these people were charged with violating permissible hours where they were authorized of being on the premises etcetera. But they had a right to be where they were in those cases.
Arthur J. Goldberg: Once were the obstructions passed -- what does the court mean that they have no right to be there?
Ralph L. Roy: They had no right to be -- to congregate on the sidewalks.
Arthur J. Goldberg: And for these people is to get obstructions. It says obstructions --
Ralph L. Roy: It says willful, normal use. This was restricted.
Arthur J. Goldberg: Referring to the new law that the Chief Justice has made. Here, the (Inaudible).
Ralph L. Roy: We have several, yes. We have several parts.
Arthur J. Goldberg: You had some statutes.
Ralph L. Roy: No, no, no sir.
Arthur J. Goldberg: (Inaudible)
Ralph L. Roy: No sir. We -- as I said, we try to operate under the written laws and -- and --
Arthur J. Goldberg: Well, I understood the written law here. Suppose I understood (Inaudible).
Ralph L. Roy: Well, if you entertain the presumption that we all know the law, you would know that you couldn't hold a demonstration on the sidewalk --
Arthur J. Goldberg: They have public square?
Ralph L. Roy: There are many public parks in Baton Rouge. We have a Recreation Park Commission which maintains several parks and public buildings --
Arthur J. Goldberg: Well, we have laws that are just about Baton Rouge, for public parks of Baton Rouge.
Ralph L. Roy: I'm sure there's one that I'm not familiar with it. I couldn't cite it right often.
Byron R. White: Mr. Roy, may I ask you a question please?
Ralph L. Roy: Yes.
Byron R. White: Assuming that the jail was separate from the courthouse in your city and the same incident had occurred, the same series of incidents had occurred around the jail with a separate building and the people assembled as they did here to protest the arrest. Would you say that this statute on the obstruction of justice has been violated?
Ralph L. Roy: Yes.
Byron R. White: If the incident had occurred around the jail wholly apart from the courthouse?
Ralph L. Roy: Oh! Apart from the courthouse?
Byron R. White: Yes.
Ralph L. Roy: Oh no, sir.
Byron R. White: Assume there's a jail located 20 blocks from the courthouse and this was (Voice Overlap) building.
Ralph L. Roy: This --
Byron R. White: The same people assembled and did exactly the same thing. Would there be a violation of this statute?
Ralph L. Roy: No sir, not at all. This statute deals with the courthouse.
Byron R. White: Well then, how can you say, well -- well -- why wouldn't it be a violation under the -- if the demonstration had occurred around the separate jail?
Ralph L. Roy: For the simple reason that RS 14401 which prescribes this offense, demonstrated -- requires that it be done picketing with the intent to interfere and so on and so forth be done in or near a building housing a court of the State of Louisiana or in or near a building or residence occupied or used by such judge, juror, witness or court official, I would imagine if it probably could under the court official that it probably would be a violation. And of course, this is --
Byron R. White: I wonder because you know this isn't a courthouse that the statute covers I guess. It covers any building occupied by a court officer.
Ralph L. Roy: Residents?
Byron R. White: Now, who is your court officer here that you say these people had the intent of influencing?
Ralph L. Roy: Well, we didn't specify any because we have -- we have --
Byron R. White: Who do you think it is?
Ralph L. Roy: We have A through E divisions.
Byron R. White: They came down to protest the arrest -- to protest the arrest.
Ralph L. Roy: The illegal arrest.
Byron R. White: Well, they just said that they will protest some of this arrest whether these arrests were illegal or they're going to protest them anyway. To whom are they protest -- making this protest?
Ralph L. Roy: They're making the protest obviously to everybody connected with the courthouse. Well, you have five -- six courthouse or six courtroom.
Byron R. White: Who would be the effective --?
Ralph L. Roy: Judge Blanche, the judge who is involved in this case.
Byron R. White: Because the judges could order the release of these people.
Ralph L. Roy: District Attorney, the sheriff --
Byron R. White: And is the sheriff, a court officer under this statute?
Ralph L. Roy: Yes, he's a court officer in the district attorney's office, all located in this same building.
Earl Warren: They were at the same procedure house.
Ralph L. Roy: Yes.
Hugo L. Black: Did you say that statute copied from ours?
Ralph L. Roy: Identical with the exception of federal and state. It's identical and it was copied in 1950 which was pointed out, it was some four years prior to the Topeka versus Brown. There was a contention in the lower court that this was passed with the view of perpetuating and maintaining this allegation.
Hugo L. Black: (Voice Overlap) anything or whatever except preventing crowd from congregating in such places as courthouse or court building -- a building where the court officials, the judges and district attorneys and so forth particularly go.
Ralph L. Roy: It doesn't seem to be to me yes, that's exactly what its -- the object is to have a completely, fine and impartial unhampered administration of justice and it goes not only to the court and to judges but all of the officials connected.
Hugo L. Black: And I presume its aim to protecting him from people who indeed knew what they do.
Ralph L. Roy: It's a compression and undoing or any kind of influence except in court, in the courtroom.
Hugo L. Black: On the basis that -- arrest is illegal, convicted with charges if wrong will be -- justice will be administrative in the regular way according to due process of the law.
Ralph L. Roy: And as I've said, the officials in Louisiana are all elected.
Byron R. White: But why would you say the statute was violated? Let's assume that there haven't been any arrest at all that these people -- these people were assembled or just wanted to have a demonstration. Their general intention was to publicize the desegregation of restaurants or other institutions. So they have picked up the courthouse as the place to assemble and they assembled there and singing a few songs on their way. It was just the -- is that kind of a remote intent certainly -- certainly or probably intended to influence the judges and the other people in the courthouse like they did intend to influence the rest of the community. Is that a violation of the statute?
Ralph L. Roy: Well, of course, that would be a question of -- of fact to be determined. The intent is a fact although it's very seldom proved as such. As I said from circumstances, that's a question of fact which the Court passes on. In this case, it was a question that it's not only the trial court but the Supreme Court found to be supported by the evidence if there was ample evidence to show that this element of intent was proved. I think that the fact that -- there are large body of people go over near you like the courthouse where there's no facilities there -- no space, no area to hold any such meeting. It is rather significant thing in this case.
Byron R. White: Had there been any writ of habeas corpus for these people?
Ralph L. Roy: The Supreme Court made -- of Louisiana, mentioned that there had been no application for a writ of habeas corpus with reference to these 23 and there had been no showing that they had obtained bond.
Byron R. White: Who makes -- who makes the decision in Baton Rouge as to whether a charge is going to be filed or where do these people are going to be arraigned.
Ralph L. Roy: Either the District Attorney's office or the grand jury.
Byron R. White: The grand jury. So a judge at this point would have nothing to do with this case. But did the sheriff have something to do with it? He have just arrested --
Ralph L. Roy: He wouldn't -- as a practical matter with the District Attorney's office --
Byron R. White: So that the protest was going to effective on what suppose to be -- would be aimed to the district attorney.
Ralph L. Roy: And of course the judge who tried the case.
Byron R. White: Well, I know but the case -- the case wasn't set for trial. It wasn't being tried, nobody knew whether it would be tried or not. So it's the district attorney that was the effective --
Ralph L. Roy: At that particular time.
Byron R. White: And he -- and his office is also in the courthouse?
Ralph L. Roy: Yes sir.
Earl Warren: Who arrested these 23 men the day before? Was it the sheriff or the Chief of Police?
Ralph L. Roy: Chief -- city authorities.
Earl Warren: I beg your pardon.
Ralph L. Roy: The city police.
Earl Warren: Yes, city police.
Ralph L. Roy: Yes.
Hugo L. Black: Would you suppose that they will charge me of a crime that was congregated upon a court that they would be in a basis for holding if they only wanted to influence to march them.
Ralph L. Roy: I'm sorry, I didn't follow you.
Hugo L. Black: Would you suppose that if a crowd -- such a crowd would congregate in front of our court and the case decided passing on the legality of it. Do you assume that such at that time they really -- the judges were not here just intended to intimidate the marching?
Ralph L. Roy: Well, I'll -- of course this -- this law requires only the intent to influence. It doesn't require -- it doesn't require that there would be an actual corruption of any public official.
Earl Warren: You said it does require intent.
Ralph L. Roy: Yes, it doesn't require on effective measures as actually influencing any judge.
William O. Douglas: So if they assembled to see the president comes into the building that would not be an offense -- a violation?
Ralph L. Roy: That's right. I think there has to be a definite intent influence. I don't think it's the mere fact that congregating could be a violation of this law.
Earl Warren: Well, the statute says that whoever with the intent of interfering with and obstructing or impeding the administration of justice or with the intent of influencing any judge, juror, witness or court officer, does it not?
Ralph L. Roy: Yes sir.
Hugo L. Black: On the question that I asked was, assuming they gathered out here would be -- would be a strange thing to hold and intended to influence the court rather than marching. Would that be an unnecessary unjustifiable finding?
Ralph L. Roy: I don't know, Your Honor.
Earl Warren: Mr. Roy, I want to say to you before you sit down that I regret that you were not served with the printed copy of this -- of this brief. You should have been just to whose fault it is, I don't know. My usual practice is to send this informal conference case and the Court's prints of briefs for the parties and the usual practice has been to send it to the copy -- or send the copies to the counsel for the petitioner and he serves among the other counsel and it was assumed that that would be done in this case but there was no direct instructions to him to do that so it made them our fault to the draw this counsel, but at all events, I'm sorry you didn't receive one even at this late page. We will see that you are served.
Ralph L. Roy: Thank you, Your Honor.
Earl Warren: Mr. Douglas.
Nils Douglas: May it please the Court. We also would like to apologize for the old site with reference to Mr. Roy not receiving a copy. It is my understanding that the Attorney General, the State received a copy of our brief now.
Earl Warren: I see.
Nils Douglas: If this were a case of the evenhanded administration of justice, many of the issues raised here would not be as perplexing as they are. However, our basic position is that the streets and sidewalks are natural places for people to express their views and if they have no less right to express the view of anti-segregation, then they have a right to express the views on anything else. Much has been made of the fact that the activities took on an aspect of picketing. I might suggest that there were other areas of the demonstration which took off the aspect -- a greater aspect of free speech, the pledging allegiance to the flag. This would suggest a support of the government rather than an attempt to destruct. The singing a patriotic songs, likewise, the singing of religious songs would seem to me to suggest that this was to be nonviolent. The fact that the previous date, the police knew, the fact of the matter is and the testimony of Ronnie Moore on behalf of the defense, states that when the students were leaving Southern University, the Negro bus drivers were arrested so that the Negroes would not get to town. The students, when the bus drivers were arrested, got out and walked to four or five miles to town, which is the reason why the demonstration took place around 12 o'clock. This is free speech, nothing more, nothing less what did the picket signs say? The picket signs didn't say Judge Blanche. Judge Blanche might have had a subjective intent or Judge Blanche might have had a subject to feeling that he was intimidated but this is not the test, the test of whether or not there was a danger to the obstruction of justice is an objective test. Individually, Judge Blanche might have been with all due respect, it's a little more timid than the reasonable judge who happens to be in a courthouse before a demonstration in protest of segregation. Not only were there city police present, the men were taken off leave and put on duty. This was supplanted -- this was supplemented by deputy sheriffs, by the state police by afar. The meeting wasn't stopped because the time was up. The mention on the time was just incidental. The testimony of the two chief representatives of the State, the Chief of Police and the criminal sheriff, they were there, they approved, they directed, they saw the signs, they heard the songs, it was all right for Negroes to be down there only because as one of them testified, it was already an accomplished plot. But hadn't been an accomplished plot and hadn't the students walk from Scotlandville, they would have prevented it. The demonstration was alright to testify until Cox said, let's sit in. This is wrong, this is a Negro, this is Baton Rouge, this is assault. We are not to disprove of illegal activities, illegal arrests, illegal laws, illegal feet-dragging, judicial feet-dragging. The sheriff and some of the witnesses testified that there was tenseness in the surroundings immediately before the teargas was thrown. We suggest that tenseness alone is not sufficient to create a clear and present danger. We suggest that these -- all the indicia, all the facts, this demonstration was a peaceful one, there was nothing to indicate that the people were going to storm the jails. With reference to the specific intent in the state's brief on page 19, the state may express mention on the fact that they placed particular emphasis on the size of the group, on the fact that these people said that they were there to protest the illegal arrest as if there was no right to protest illegal arrest, the fact that it was near the courthouse and the fact that there was shouting and yelling. It took these four items to be sufficient facts from which it could infer the specific intent to obstruct justice and to influence the judge. I suggest that this is not sufficient evidence. This is no evidence upon which to impute to a man a crime as serious as obstructing justice and influencing the judge. I think it's entirely illegal unconstitutional and immoral to sentence a man to one year in jail and $5000 because they were shouting and yelling.
Earl Warren: Mr. Douglas, how long -- how long were these men in jail before they were released?
Nils Douglas: I don't know, Your Honor. I didn't handle the matter at the trial level.
Speaker: (Inaudible)
Nils Douglas: The -- do I understand Your Honor to say that if there's a statute which merely prohibits the act of being present in a group picketing near the courthouse?
Speaker: (Inaudible)
Nils Douglas: Of conviction?
Speaker: (Inaudible)
Nils Douglas: A conviction under that statute, yes Your Honor.
Speaker: (Inaudible)
Nils Douglas: I say a conviction under that Your Honor, yes.
Speaker: (Inaudible)
Nils Douglas: I'm afraid we have but no Your Honor.